Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  ESTHER DRUSINA HINSON,

                            Relator.


§

§

§

§

§



No. 08-04-00252-CR

AN ORIGINAL PROCEEDING

IN MANDAMUS




MEMORANDUM OPINION
           Esther Drusina Hinson has filed a petition for writ of mandamus.  A writ of
mandamus will issue only to correct a clear abuse of discretion when there is no other
adequate remedy at law.  Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding).  Hinson has not shown that she is entitled to mandamus relief.  Accordingly,
the petition for writ of mandamus is denied.

                                                                  RICHARD BARAJAS, Chief Justice
November 10, 2004

Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.

(Do Not Publish)